Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A request for continued examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action pursuant to Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 16 July 2021 has been entered.
Status of the Claims 
Applicants’ Request for Continuing Examination, filed on 16 July 2021, is hereby acknowledged.  At the time of filing, claims 1 – 18 were pending.  Applicants’ filing amended claim 1.  Consequently, claims 1 – 18 are available for substantive consideration. 
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 9 March 2021 are hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
claims 1 – 5 and 8 – 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over WO 2016/024249 A1 to Sangwan, S., et al., claiming priority to 14 August 2014, identified on the Information Disclosure Statement (IDS) filed 23 January 2020, cite no. 1 (FOR) (“Sangwan WO ‘249”), in view of US 2008/0021037 A1 to Beylin, V., et al., claiming priority to 11 July 2003 (“Beylin ‘037”), and US 2018/0207100 A1 to Ibrahim, F., et al., claiming priority to 4 June 2015 (“Ibrahim ‘100”).
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of claim 1, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib free base, and one or more pharmaceutically acceptable excipients, wherein the palbociclib crystals are needles with a surface area between 6 and 15 m2/g, and a particle size distribution d(0.9) between 5 and 50 micrometers, wherein the crystalline palbociclib is polymorph Form A, wherein the composition comprises one or more dissolution modulating agents, wherein the one or more dissolution modulating agents is a disintegrant in an amount of from 2% to 4% by weight based on the total weight of the composition, a binder, or a combination of both, wherein the disintegrant is added 
The Teachings of the Cited Art 
	Sangwan WO ‘249 discloses crystalline forms of palbociclib and pharmaceutical compositions comprising same (see Abstract; see also p. 1, ll. 20 - 22), wherein the crystalline form of palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and a particle size distribution with a D90 value of about 15 to 50 µm (see p. 13, ll. 1 -9; cf. claim 1), wherein the pharmaceutical compositions comprise a crystalline form of palbociclib and one or more pharmaceutically acceptable carriers, diluents or excipients (see p. 19, ll. 9 – 12; cf. claim 1), and wherein the crystals of palbociclib are in the form of needles (see FIG. 20; cf. claim 1).  The reference does not disclose a palbociclib composition comprising the crystalline polymorph Form A of palbociclib free base, or a palbociclib formulation in granulated form, wherein the 
Beylin ‘037 discloses polymorphs of the isethionate salt of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-piperazin-l-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one, which is a selective cyclin-dependent kinase 4 (CDK4) inhibitor useful for treating inflammation and cell proliferative diseases such as cancer and restenosis (see Abstract), wherein the active ingredient, in salt form, is represented by Formula 2 (see ¶[0014]), wherein the isethionate salt can exist as one or more polymorphs, including Form A, Form B, and Form D (see ¶[0015]), wherein polymorph Form A is characterized by a powder X-ray diffraction pattern having peaks at 2Θ values of about 8.7, 13.5, and 17.6 (see ¶[0016]; see also FIG. 1), wherein Table 2 lists significant PXRD peaks (i.e., those exhibiting peak height to noise ratio greater than 3.5.) for monoisethionate polymorphs A, B, and D (see ¶[0053]), wherein, of the disclosed active compounds, only the free base, the mono-isethionate salt, and the mono-tosylate salt exhibit less than a 2% change in mass when exposed to humidity levels ranging from 10 to 90% relative humidity at 25° C (see ¶[0067]), wherein the disclosed compounds may be administered alone, or in combination with other drugs, and will generally be administered as a formulation in association with one or more pharmaceutically acceptable excipients (see ¶[0082]), wherein the compounds can be administered orally (see ¶[0083]), wherein formulations suitable for oral administration include solid formulations such as tablets, capsules containing particulates, see ¶[0084]), and wherein tablet blends may be directly compressed to form tablets, or blends, or portions of blends, may alternatively be wet-, dry-, or melt-granulated, melt congealed, or extruded before tableting (see ¶[0090]).
	Ibrahim ‘100 discloses dosage forms of palbociclib (see Abstract), wherein the solubility of paclociclib is pH-dependent such that it is water-soluble at a pH in the range of 2.1 – 4.5 (see ¶[0005]), wherein the dosage forms comprise paclociclib, a water-soluble acid, and a pharmaceutically acceptable carrier (see ¶[0008]), wherein the palbociclib is the free base form (see ¶[0038]), wherein, in a preferred embodiment, the dosage forms comprise 10 to 35% wgt of palbociclib, about 10% wgt succinic acid, and a pharmaceutically acceptable carrier (see ¶[0022]), wherein the pharmaceutically acceptable carrier comprises one or more of pharmaceutically acceptable excipients, such as diluents, disintegrants, binders, lubricants, glidants and surface-active agents, the excipients incorporated into dosage forms either intragranually or extragranually (see ¶[0023]), wherein the carrier comprises at least one diluent, such as microcrystalline cellulose, or lactose monohydrate, among others, at about 50 to about 75% wgt of the dosage form (see ¶[0024]), wherein the lubricant, such as magnesium stearate and/or sodium stearyl fumarate, comprises from about 0.5 to about 10% wgt of the dosage forms, and is included intragranularly and/or extragranularly (see ¶[0025]), wherein the carrier comprises at least one disintegrant, such as sodium starch glycolate or crospovidone, at from about 1 to about 25% wgt (see ¶[0094]), wherein the presence of an acid in the solid dosage form in close contact with the drug increases solubilization by way of an interaction between palbociclib and the acid, see ¶[0066]), wherein the dosage forms include immediate release tablets and capsules, and controlled-release (CR) tablets and capsules (see ¶[0048]), wherein the dosage forms are prepared by dry granulation (see ¶[0062]; see also ¶¶[0081], [0104], [0107]), and wherein the dosage forms comprise binders, such as microcrystalline cellulose or hydroxypropyl methylcellulose, at about 0.2 to about 10% wgt of the dosage forms (see ¶[0095]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, wherein the palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and crystals of paclociclib are in the form of needles, wherein the particles have a particle size distribution with a D90 value of about 15 to 50 µm, and wherein the pharmaceutical compositions comprise one or more pharmaceutically acceptable carriers, diluents or excipients, as well as crystalline palbociclib, as taught by Sangwan WO ‘249, wherein the palbociclib is the polymorph Form A, wherein the disclosed compounds may be administered orally alone, or in combination with other drugs, and excipients in capsule dosage forms containing particulates, and wherein tablet blends are dry-granulated, as taught by Beylin ‘037, wherein the dosage forms comprise paclociclib in free base form, a water-soluble acid, and a pharmaceutically acceptable carrier, wherein the dosage forms  comprise 10 to 35% wgt of palbociclib, about 10% wgt succinic acid, and a pharmaceutically acceptable carrier, wherein the carrier comprises one or more of pharmaceutically acceptable excipients, such as diluents, including microcrystalline cellulose, or lactose monohydrate, among see ¶[0015]).  In light of this teaching, it is the Examiner’s position that it would have been prima facie obvious to prepare compositions comprising any of the three crystalline polymorphs, including Form A, as claimed.  Furthermore, with respect to the paclociclib being in the free base form, the Examiner notes that Beylin ‘037, although disclosing both free base and salt forms of palbociclib, specifically teaches that only the free base, the mono-isethionate salt, and the mono-tosylate salt exhibit less than a 2% change in mass when exposed to humidity levels ranging from 10 to 90% relative humidity at 25° C (see ¶[0067]), thus indicating the stability of the free base form, and by the teachings of Ibrahim ‘100 to the effect that the presence of an acid in solid dosage forms in close contact with palbociclib free base increases solubilization of the drug by way of an interaction between palbociclib and the acid, providing an increased local concentration of the drug in solution following oral administration to a subject as compared to see ¶[0066]).  
With respect to claims 11, 13, 14, 17, and 18, the Examiner notes that these claims recite limitations directed to process steps used in the preparation of the composition of the invention.  It is the Examiner’s position that recitation of these limitations renders the claims product-by-process claims, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	With respect to claims 1, 3, 8 - 10, and 14, which claims recite limitations directed to quantitative ranges of loadings and/or properties of individual components, the Examiner notes that the cited references do not expressly disclose compositions with quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings and/or properties of components of the dosage forms that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Claims 6 and 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Sangwan WO ‘249, in view of Beylin ‘037 and Ibrahim ‘100, as applied to claims 1 – 5 and 8 – 18, and further in view of US 2015/0368365 A1 to Petermann, O., et al., claiming priority to 7 March 2013 (“Petermann ‘365”).
The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib free base, and one or more pharmaceutically acceptable excipients, such as a binder, wherein the binder has a viscosity of 250 mPa, or less (in a 10% solution at 25°C).
The Teachings of the Cited art 
	The teachings of Sangwan WO ‘249 and Ibrahim ‘100 are relied upon as set forth in the above rejection of claims 1 – 5 and 8 – 18.  The references do not expressly disclose binders, such as copovidone or hydroxypropyl methylcellulose, with a viscosity of 250 mPa, or less, in a 10% solution at 25° C.  The teachings of Petermann ‘365 remedy that deficiency.
Petermann ‘365 discloses cellulosic ethers, such as hydroxypropyl methylcellulose (see ¶[0017]), wherein esterified cellulose ethers have a viscosity of up to 19 mPa, measured as a 10 wgt % solution of the esterified cellulose ether in acetone at 20° C, wherein the low viscosity of the esterified cellulose ethers of the present invention is highly advantageous when a liquid composition comprising the esterified cellulose ether is used for preparing solid dispersions comprising an active ingredient and an esterified cellulose ether (see ¶[0037]), wherein the see ¶[0044]), and wherein the cellulosic ether is used to prepare a solid dispersion comprising at least one active ingredient, at least one esterified cellulose ether, and optionally one or more adjuvants, the solid dispersion is produced by removing the liquid diluent from the composition, the low viscosity of the esterified cellulose ether allows the incorporation of a high concentration of the esterified cellulose ether, and accordingly a high concentration of a drug, into the composition while still maintaining a reasonably low viscosity of the liquid composition (see ¶[0067]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, according to the teachings of Sangwan WO ‘249, Beylin ‘037,  and Ibrahim ‘100, wherein the binder is hydroxypropyl methylcellulose, with a viscosity of from 1.20 to 2.33 mPas, measured as a 2.0 wgt% solution in water at 20° C, or a viscosity of up to 19 mPas, measured as a 10 wgt % solution of the esterified cellulose ether in acetone at 20° C, as taught by Petermann ‘365.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Petermann ‘365 to the effect that such esters of cellulosic ethers produce solid dispersions that have a high loading capacity of active ingredient.
	With respect to the processes used to measure solution viscosity of the hydroxypropyl methylcellulose, the Examiner notes that the solution conditions are not exactly the same as those recited in claim 6 (10% aqueous solution at 25° C).  It is the Examiner’s position, however, that due to the low viscosities measured by either of the solution testing conditions taught in the low viscosity hydroxypropyl methylcelluloses, which the reference explicitly teaches.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 6 and 7 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ Remarks filed 16 July 2021 but does not find them persuasive, to the extent relevant at all in consideration of the new grounds of rejection set forth above.  For example, applicants argue that “Beylin [‘037] does not teach crystalline Palbociclib free base nor the specific polymorphic form of Palbociclib free base as claimed in claim 1.”  However, the new grounds of rejection set forth above cite to the teachings of Ibrahim ‘100 to the effect that compositions comprising paclociclib free base further comprising a water-soluble acid in order to maintain sufficient solubility leading to greater bioavailability, thus overcoming the potential disadvantages of using the free base form of paclociclib as addressed in Beylin ‘037.  Applicants also point to differences between the x-ray powder diffraction data for salt and free base forms of palbociclib in support of a contention that the cited references do not disclose polymorph form a of palbociclib free base.  However, the Examiner notes that the features upon which applicant relies (i.e., x-ray powder diffraction data) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As to arguments relating to the needle form of the palbociclib crystals, and the surface area thereof, the above rejection cites to Sangwan WO ‘249 for teachings reading on these limitations.
	Consequently, in light of the discussion above, applicants’ arguments are unpersuasive and claims 1 – 18 stand rejected as obvious pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619